OPINION OF THE COURT
Per Curiam.
On February 17, 1999, the respondent was sentenced in the *109United States District Court for the Southern District of New York to 27 months’ incarceration, two years of supervised release, along with fines and restitution exceeding $83,000, after being found guilty after a jury trial of two counts of extortion in violation of 18 USC § 1951 and three counts of mail fraud in violation of 18 USC § 1341.
The Federal crime of extortion is a criminal offense which, if committed within this State, would constitute a felony under New York law (see, Matter of Brennan, 116 AD2d 414). It has been held that this Federal crime is essentially similar to the New York felony of larceny by extortion (see, Penal Law § 155.05 [2] [e]; § 155.30 [6]; Matter of Margiotta, 60 NY2d 147).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, S. Miller, O’Brien and Ritter, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Setiri S. Sotiriou, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Setiri S. Sotiriou, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.